—In a proceeding for child visitation by Chaya S. based on her status as the biological mother of the subject child, the petitioner, Chaya S., appeals from a decree of the Surrogate’s Court, Queens County (Nahman, S.), dated December 14, 2000, which, after a hearing and evaluations of the parties by a mental health professional, dismissed the proceeding.
Ordered that the decree is affirmed, without costs or disbursements.
The determination of the Surrogate’s Court that the best interests of the now 14-year-old child will not be served by granting the appellant, the child’s biological mother, post-adoption visitation, is supported by the record. Thus, it will not be disturbed on appeal (see, Gilman v Gilman, 263 AD2d 496).
The appellant’s remaining contentions are without merit.
*336In light of our determination, it is not necessary to determine the impact of Troxel v Granville (530 US 57) on this case. O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.